Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/28/2020 has been entered.

Status of Claims
In the amendment filed 04/28/2020, the following occurred:  Claims 1, 16 and 18 were amended.  Claims 2 and 19 were cancelled.  Claim 7 was previously cancelled.
Claims 1, 3-6, 8-18 and 20 are allowed.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.  
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1, 3-6, 8-18 and 20 are the inclusion of the limitation in the claims, a wearable sensor device comprising: a transceiver; a secured storage device; a power source; one or more sensors; a processor, the processor configured to perform a method comprising: receiving physiological data from the one or more sensors on the wearable device; obtaining location data from the one or more sensors, wherein the location data comprises global positioning system (GPS) location data of the wearable device; storing the physiological data and the location data onto the secured storage device; receiving, by the transceiver, a request to access the physiological data; accessing a security profile for the physiological data, wherein the security profile defines a normal range associated with the user for the physiological data and defines location data compliance for accessing the physiological data; providing access to a portion the physiological data for a time period based upon a determination that the portion of the physiological data is outside the normal range for the physiological data and based upon a determination that the location data is in compliance with the security profile, wherein providing access to the portion physiological data comprises transmitting, to a requester, the physiological data from the secured storage device, wherein the secured storage device is in the wearable device; periodically obtaining additional location data from the one or more sensors during the time period, wherein the additional location data comprises additional GPS location data for the wearable device; and invoking a security measure for access to the physiological data based upon a determination that the additional location data obtained during the time period is not in compliance with the security profile.  This along with further limitations set forth by the claims render the application allowable over the prior art of record.

The most remarkable prior art of record is as follows:
Giobbi:  U.S. Patent U.S. 9,418,205 B2
McGregor:  U.S. Patent U.S. 9,898,513 B2
Jain:  U.S. Patent U.S. 8,725,462 B2
Gibson:  CA 2,955,625 A1
Yuen:  U.S. Patent U.S. 8,475,367 B1
Ephrat:  U.S. Patent Application Publication U.S. 2013/0054512 A1
Nakhimov:  U.S. Patent Application Publication U.S. 2014/0337621 A1
Kobayashi:  U.S. Patent U.S. 6,374,243 B1
Slade:  U.S. Patent Application Publication U.S. 2015/0120572 A1
Vo:  U.S. Patent Application Publication U.S. 2016/0042483 A1
Altman:  U.S. Patent U.S. 8,000,726 B2
Fireman:  U.S. Patent Application Publication U.S. 2009/0099862 A1
Clements:  U.S. Patent U.S. 7,912,733 B2
Surwit:  U.S. Patent U.S. 6,024,699 A
Kharon:  U.S. Patent U.S. 6,487,662 B1
Shaprio:  U.S. Patent Application Publication U.S. 2016/0150362 A1
Rosenfeld:  U.S. Patent U.S. 7,315,825 B2
Laliberte:  U.S. Patent Application Publication U.S. 2006/0009190 A1
Patel et al., “A review of wearable sensors and systems with application in rehabilitation.” Journal of Neuroengineering and Rehabilitation, vol. 9 21, pages 1-17, 20 Apr. 2012, doi:10.1186/1743-0003-9-21
Soh et al., “Wearable Wireless Health Monitoring: Current Developments, Challenges, and Future Trends.” IEEE Microwave Magazine, vol. 16, issue 4, pages 55-70, May 2015, doi: 10.1109/MMM.2015.2394021
  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686